IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 39261/39262

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 634
                                               )
       Plaintiff-Respondent,                   )     Filed: September 13, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
AMANDA MICHELLE GOUGE,                         )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Robert J. Elgee, District Judge.

       Judgment of conviction and concurrent unified sentences of five years with two
       years determinate for grand theft and seven years with two years determinate for
       possession of methamphetamine, affirmed; judgment of conviction and
       consecutive unified sentence of five years with two years determinate for felony
       eluding, affirmed. Orders relinquishing jurisdiction and orders denying I.C.R. 35
       motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge

PER CURIAM
       This is a consolidated appeal. In Docket No. 39261, Amanda Michelle Gouge was
convicted of grand theft, Idaho Code § 18-2403(1), and possession of methamphetamine, I.C.
§ 37-2732(c)(1). Gouge was placed in the drug court program but was later terminated from the
program following repeated violations including absconding. In Docket No. 39262, Gouge
pleaded guilty to felony eluding and to the drug court violations. At a consolidated sentencing
hearing, the district court imposed concurrent unified sentences of five years with two years

                                              1
determinate for grand theft, seven years with two years determinate for possession of
methamphetamine, and in Docket No. 39262, five years with two years determinate for felony
eluding, to run consecutively to the sentences in Docket No. 39261. The district court retained
jurisdiction in both cases. At the conclusion of the retained jurisdiction program, the court
relinquished jurisdiction and ordered execution of Gouge’s sentences.           Gouge filed Idaho
Criminal Rule 35 motions, which the district court denied. Gouge appeals the court’s decision to
relinquish jurisdiction and the denial of her Rule 35 motions.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. Therefore, the district court did not abuse its discretion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,
the defendant must show that the sentence is excessive in light of new or additional information
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
Toohill, 103 Idaho at 568, 650 P.2d at 710. Upon reviewing the record that was before the
district court at the time of the denial of Gouge’s Rule 35 motions, we find no abuse of
discretion.
       The district court’s orders relinquishing jurisdiction and the orders denying Gouge’s
Rule 35 motions are affirmed.


                                                 2